Title: To George Washington from Samuel Huntington, 21 January 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia Jany 21st 1780
          
          I am honour’d with your Excellency’s dispatches of the 23d, 24th, 25th, & 27th of Decemr, the 2d, 4th, 5th, & 18th Instant which have not been in particular before acknowledged.
          By the act of Congress of this day herewith enclos’d together with the letter from the Board of War therein refer’d to; you will be informed of the request of Colo. Armand for promotion to the rank of a Brigadier & his claim as stated in the letter from the Board of War; and that I am constrained to request the opinion of your Excellency thereon. I am Sir with every sentiment of respect & Esteem your Excy’s hble Servt
          
            Saml Huntington President
          
        